Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made the 14 day of April, 2008
(the “Effective Date”), by and between MAP PHARMACEUTICALS, INC., a Delaware
corporation (“MAP”), and Thomas A. Armer, Ph.D, an individual resident of
California (the “Executive”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings given in Appendix A to this Agreement.

RECITALS:

WHEREAS, the Executive is currently employed by MAP pursuant to the terms of
that certain Employment Agreement between MAP and the Executive dated August 12,
2004 (the “Current Agreement”);

WHEREAS, MAP desires to secure the Executive’s continued employment with MAP on
the terms and conditions hereinafter set forth;

WHEREAS, the Executive desires to continue his employment on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Executive’s continued employment by MAP
and the mutual covenants and agreements hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Employment.

(a) The Current Agreement is hereby terminated and superseded by this Agreement
by mutual consent of MAP and the Executive; provided, however, that Sections 6
and 9 thereof shall survive such termination as contemplated by the Current
Agreement.

(b) MAP shall employ the Executive, and the Executive shall serve as Chief
Scientific Officer of MAP, and any other position agreed upon by the parties,
subject to the terms and conditions set forth in this Agreement. The Executive
shall devote all of his business time, attention, skill and efforts to the
performance of his duties under this Agreement, provided that the Executive may
devote reasonable periods of time to charitable and community activities that do
not materially interfere with the performance of his duties hereunder and are
not in conflict or competitive with, or adverse to, the interests of MAP.

2. Term. The term of this Agreement, and the Executive’s employment under the
terms of this Agreement, shall commence on the Effective Date and continue
through July 31, 2009 (the “Initial Term”). This Agreement shall automatically
renew for successive periods of one year (each, a “Renewal Term”) upon
expiration of the Initial Term and each subsequent term, unless either party
provides written notice of termination at least three months prior to the end of
the then applicable term. (The Initial Term and each Renewal Term are sometimes
hereafter collectively referred to as the “Term.”) This Agreement may be
terminated prior to the expiration of the Term as provided in Section 4 and is
subject to the ongoing post-employment rights and obligations and benefits, if
applicable, due to the circumstance of such termination, contained in Sections
4, 6, 7, 8 and 9.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary and Bonus. The Executive shall receive a base salary at the rate
of $325,000 per annum, commencing on the Effective Date (the “Base Salary”). The
Base Salary shall be paid at least monthly in accordance with MAP’s regular
payroll practices. During the Term, the Executive shall be entitled to
participate in MAP’s incentive bonus plan applicable to senior executives at the
discretion of the Board of Directors of MAP (the “Board”).

(b) Health and Retirement Benefits. The Executive shall be entitled to
participate in all employee health and retirement benefit plans maintained by
MAP, including, without limitation, any medical, dental, disability and life
insurance coverage and retirement benefits maintained by MAP (“MAP Benefit
Plans”), subject to any and all terms, conditions and eligibility requirements
of said benefits or plans, as may be in effect from time to time.

(c) Equity Incentive. The parties agree that the Executive shall be eligible, at
the sole discretion of the Board or its Compensation Committee, to receive
grants of restricted stock or options to acquire shares of common stock of MAP
subject to the terms of the MAP Pharmaceuticals, Inc. 2007 Equity Award Plan, as
amended.

(d) Vacation and Holidays. The Executive shall be entitled to three (3) weeks of
paid vacation per year, provided that the Executive shall take vacation at such
times as may be mutually agreed upon by MAP and the Executive. Additionally, the
Executive shall be entitled to a minimum of nine (9) days of paid holiday leave
as determined by MAP in accordance with its regular practices.

(e) Expense Reimbursement. MAP shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in the performance of his
duties under this Agreement. The Executive shall provide MAP with receipts or
other records substantiating such expenses as may be reasonably requested by
MAP.

(f) Deductions and Withholdings. All amounts payable hereunder shall by subject
to deduction and withholding as required by law.

4. Termination. Both MAP and the Executive shall have the right to terminate the
Executive’s employment with MAP at any time, with or without cause, and without
prior notice. If the Executive’s employment with MAP is terminated, the
Executive will be eligible to receive severance benefits to the extent provided
in this Agreement and described more specifically below.

(a) Additionally, the Executive’s employment may be terminated by MAP (and in
the case of clause (i) below, will be automatically terminated) at any time as
follows:

(i) upon the death of the Executive at any time;



--------------------------------------------------------------------------------

(ii) due to the Disability of the Executive upon delivery of a Notice of
Termination to the Executive at any time;

(iii) for Cause upon delivery of a Notice of Termination to the Executive at any
time; or

(iv) other than due to death, Disability or for Cause, thirty (30) days after
delivery of a Notice of Termination to the Executive.

(b) Additionally, the Executive may terminate his employment by MAP at any time
as follows:

(i) thirty (30) days after the Executive delivers a Notice of Termination to MAP
if MAP materially breaches this Agreement and does not cure the breach within
such thirty-day period;

(ii) ninety (90) days after the Executive delivers a Notice of Termination for
any reason (other than a material breach of this Agreement by MAP or for Good
Reason); or

(iii) for “Good Reason.”

(c) If the Executive’s employment is terminated (i) by reason of the Executive’s
death, (ii) due to the Executive’s Disability, (iii) for Cause, or (iv) by the
Executive for any reason other than a material breach of this Agreement by MAP
or the reasons described in 4(b)(iii) above, the Executive shall have no right
to receive any payments or benefits from MAP after the Termination Date, except
for (x) the amount of any Accrued Compensation, and (y) payments or benefits
payable pursuant to other agreements, the MAP Benefit Plans, and other plans or
programs maintained by MAP, in each case to the extent provided by the terms of
such plans and programs in effect immediately prior to the Termination Date.

(d) If the Executive’s employment is terminated pursuant to a “separation from
service” as defined in Section 409A (a)(2)(A)(1) of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder (A) by
MAP or any successor corporation at any time pursuant to Section 4(a)(iv) or
(B) by the Executive pursuant to Sections 4(b)(i) or (iii), the Executive, while
living and in lieu of any other rights, payments or benefits arising out of the
Executive’s employment by MAP, shall be entitled to receive: (i) the amount of
any Accrued Compensation, (ii) a lump sum amount equal to the greater of:
(x) one (1) year’s Base Salary at the rate in effect immediately preceding the
Termination Date or (y) twelve (12) times the average monthly salary received
during the twelve (12) months preceding the Termination Date, payable on the
60th day following the Termination Date, (iii) shall be entitled to receive any
incentive compensation to the extent payable under the terms of any bonus or
incentive plans in effect immediately prior to the Termination Date, with any
such amounts payable in a lump sum on the 60th day following the Termination
Date, and (iv) if Executive elects to continue his health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) following termination, then MAP shall pay Executive’s monthly COBRA
premium for continued health insurance coverage for Executive and Executive’s
eligible dependents for up to twelve (12) months following the Termination Date.



--------------------------------------------------------------------------------

(e) Upon the Termination Date, in the event the termination of the Executive
occurred due to Sections 4(a)(iv), 4(b)(i) or 4(b)(iii), for a period of up to
six months as may be requested by the Board (the “Consulting Period”), MAP shall
retain the Executive as a consultant and the Executive shall be available to
render such advisory or consulting services in relation to MAP as MAP may
reasonably request from time to time, in an amount not to exceed ten (10) hours
per month or 20% of the services rendered, on average, during the three full
calendar years immediately preceding the Termination Date, whichever is less. In
consideration for such consulting, the Executive shall receive the severance
benefits described in 4(d), above (and at the time described above).

(f) Except as otherwise modified by a written agreement between MAP and the
Executive, the severance pay and benefits provided for in this Section 4 shall
be in lieu of any other severance pay or benefits which the Executive may be
entitled to receive under any severance or termination plan, program, practice
or arrangement maintained by MAP. Payment of any compensation and benefits in
accordance with this Section 4 shall be subject to the Executive’s continued
compliance with Sections 6, 7, 8, and 9 and Executive signing within 50 days
following the Termination Date, and not subsequently revoking, a separation
agreement and release of claims in a form acceptable to MAP in which the
Executive or his personal representative agrees to waive any and all claims
against MAP except claims for payments and benefits to be received pursuant to
Sections 4(c), (d) or (e) of this Agreement, as applicable. Notwithstanding any
provision of this Agreement, in the event that any payment or benefit (within
the meaning of Section 280G(b)(2) of the Code) to the Executive (or for his
benefit) paid or payable pursuant to Section 4(d) above would result in an
excise tax under Section 4999 of the Code or would not be deductible (in whole
or in part) as a result of Section 280G of the Code (or any successor
provision), then the amount payable to the Executive under Section 4(d) above
shall be payable either:

(i) in full, or

(ii) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits under this Agreement, notwithstanding that all or some portion of such
benefits may be subject to the excise tax imposed under Section 4999 of the
Code. Unless MAP and the Executive otherwise agree in writing, the determination
as to whether any payment or benefit hereunder will be nondeductible as a result
of Section 280G of the Code shall be made by MAP’s independent auditors.

(g) Notwithstanding the forgoing, however, to the extent required to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
Executive is deemed by MAP to be a “specified employee” for purposes of
Section 409A(a)(2)(B) of the



--------------------------------------------------------------------------------

Code, Executive agrees that the payments due to Executive under Section 4 of
this Agreement in connection with a “separation from service” as defined in
Section 409A (a)(2)(A)(1) of the Code that would otherwise have been payable at
any time during the six-month period immediately following such separation from
service shall not be paid prior to, and shall instead be payable in a lump sum
as soon as practicable following, the expiration of such six-month period. In
the event of death during such six-month period, upon provision to MAP of a
signed general release of all claims against MAP and its affiliates in a form
acceptable to MAP, Executive’s estate will receive the severance benefits
described in this Section.

5. Acknowledgements by the Executive. The Executive acknowledges that, (a) prior
to the date of this Agreement he has received and had access to, and after the
date of this Agreement he will continue to receive from MAP and have access at
MAP to, Confidential Information in connection with his employment by MAP;
(b) all Confidential Information known or obtained by the Executive, whether
before or after the date of this Agreement, is the property of MAP; (c) the
business of MAP is international in scope; (d) MAP’s products and services are
marketed throughout the world; (e) MAP competes with businesses that are or
could be located throughout the world, (f) the provisions of Sections 6, 7, 8,
and 9 are reasonable and necessary to protect and preserve MAP’s business;
(g) MAP would be irreparably damaged if the Executive were to breach the
covenants set forth in Sections 6, 7, 8, or 9; and (h) the parties have entered
into this Agreement in good faith and for the reasons set forth in the recitals
hereto and assume that this Agreement is legally binding.

6. Nondisclosure of Confidential Information. During the Term or at any time
thereafter, the Executive agrees that he will not disclose, furnish or make
accessible to any entity or person, other than MAP or its affiliates or
representatives, any Confidential Information, or in any way use any
Confidential Information in the conduct of any business without the prior
written consent of MAP. Nothing contained in this Agreement shall be deemed a
waiver, modification or limitation of any rights MAP or its affiliates may have
under applicable foreign, federal, state or local laws pertaining to the
protection of trade secrets or confidential information. The Executive will
promptly return all Confidential Information to MAP upon the termination of the
Executive’s employment for whatever reason.

7. Noncompetition. During the Term and the Consulting Period, if applicable, the
Executive agrees that he will not directly or indirectly, engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by, associated with,
or in any manner connected with, lend his name or credit to, or render services
or advice to, any business the products or activities of which directly compete,
in whole or in part, with the products or activities of MAP in any state or
country in the world. Notwithstanding the foregoing, the Executive may purchase
or otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934 (the “Exchange Act”).



--------------------------------------------------------------------------------

8. Nonsolicitation. During the Term and the Consulting Period, if applicable,
the Executive will not:

(a) directly or indirectly, for himself or any other person or entity (i) induce
or attempt to induce any employee of MAP to leave the employ of MAP, (ii) in any
way interfere with the relationship between MAP and any employee of MAP; or
(iii) induce or attempt to induce any customer, supplier, licensee, or business
relation of MAP to cease doing business with MAP, or in any way interfere with
the relationship between any customer, supplier, licensee or business relation
of MAP; or

(b) directly or indirectly, either for himself or any other person or entity,
solicit the business of any person or entity known to the Executive to be a
customer of MAP whether or not the Executive had personal contact with such
person or entity, with respect to the products or activities which compete in
whole or in part with the products or activities of MAP.

9. Assignment of Intellectual Property. To the extent that the Executive has not
already done so pursuant to the Current Agreement and except to the extent
prohibited by agreements with employers prior to MAP Pharmaceuticals, Inc., the
Executive hereby assigns all of the Intellectual Property conceived, designed,
devised, developed, perfected or made by the Executive prior to the Effective
Date. Any Intellectual Property designed, devised, developed, perfected or made
by the Executive after the date of this Agreement shall be promptly disclosed to
MAP by the Executive and become the property of MAP, and the Executive hereby
assigns, transfers and conveys such Intellectual Property to MAP. The Executive
further agrees to make and provide to MAP, at MAP’s expense, any documents,
instruments or other materials necessary or convenient to vest, secure, evidence
or maintain MAP’s ownership of the Intellectual Property, and patents,
copyrights, trademarks and similar foreign and domestic property rights with
respect to the Intellectual Property. Any Intellectual Property conceived,
designed, devised, developed, perfected or made by the Executive within one
(1) year after termination of the Executive’s employment with MAP shall be
conclusively presumed to have been conceived during the Executive’s employment
with MAP, and the burden of proving otherwise shall rest with the Executive.

10. Survival of Covenants. The covenants by the Executive in Sections 6, 7, 8
and 9 are essential elements of this Agreement. If the Executive’s employment
with MAP expires or is terminated, this Agreement will continue in full force
and effect as is necessary or appropriate for MAP to enforce any of the
covenants in Sections 6, 7, 8, or 9, and for Executive to enforce any of the
covenants in Section 4(d).

11. Enforcement and Arbitration.

(a) Within ten (10) days of MAP’s request, the Executive will confirm to MAP in
writing the Executive’s compliance with Sections 6, 7, 8 or 9 during the period
which such covenants remain in force.

(b) Unless otherwise prohibited by law or specified below, all disputes, claims
and causes of action, in law or equity, arising from or relating to this
Agreement or its enforcement, performance, breach, or interpretation shall be
resolved solely and exclusively by final and binding arbitration held in Santa
Clara County, California through Judicial Arbitration & Mediation
Services/Endispute (“JAMS”) under the then existing JAMS arbitration rules.
However, nothing in this section is intended to prevent either party from
obtaining injunctive



--------------------------------------------------------------------------------

relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. MAP shall pay all administrative fees, and the fees and expenses of
the arbitrator, to the extent that such fees and expenses exceed the amount that
the Executive would have incurred to file a claim in court. Each party in any
such arbitration shall be responsible for its own attorneys’ fees, costs and
necessary disbursement; provided, however, that the arbitrator shall have
authority to award fees and costs to the prevailing party, in accordance with
applicable law and if one party refuses to arbitrate and the other party seeks
to compel arbitration by court order, if such other party prevails, it shall be
entitled to recover reasonable attorneys’ fees, costs and necessary
disbursements. Pursuant to California Civil Code Section 1717, each party
warrants that it was represented by counsel in the negotiation and execution of
this Agreement, including the attorneys’ fees provision herein. If either party
hereto brings any action to enforce rights hereunder, each party in any such
action shall be responsible for its own attorneys’ fees and costs incurred in
connection with such action.

12. Authority; No Conflict. This Agreement constitutes the legal, valid and
binding obligation of the Executive, enforceable against the Executive in
accordance with its terms. The Executive has the unrestricted right, authority
and capacity to execute and deliver this Agreement and to perform his
obligations under this Agreement. The Executive’s execution and delivery of this
Agreement will not result in a violation or breach of any provision or, or give
any person the right to declare a default or exercise any remedy under any
contract applicable to the Executive. The Executive is not required to give any
notice or to obtain any consent from any person in connection with the
Executive’s execution and delivery of this Agreement.

13. Notices. All notices, consents, waivers and other communications under this
Agreement must be sent in writing and will be deemed to have been duly given
when (a) delivered by hand, (b) sent by facsimile (with written evidence of
receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized delivery service, in each case to the respective addresses last given
by each party to the other, provided that all notices to MAP shall be directed
to the attention of the board of directors of MAP, with a copy to the Secretary
of MAP.

14. Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the Executive shall be prohibited from assigning any of the
Executive’s rights, title or interest in this Agreement.

15. Amendment; Waiver. No change or modification of this Agreement shall be
valid or binding unless in writing and signed by both parties. No waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
party against whom the waiver is sought to be enforced. A valid waiver of any
provision of this Agreement shall be limited to the instance specified in such
writing and, unless otherwise expressly stated, shall not be effective as a
continuing waiver or repeal of such provision.

16. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the substantive laws of the State of California,
without regard to the provisions for choice of law thereunder.



--------------------------------------------------------------------------------

17. Severability. In the event any provision or portion of this Agreement is
held to be illegal, invalid or unenforceable, in whole or in part, for any
reason, under present or future law, such provision shall be severable and the
remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court of competent jurisdiction should deem any provision of this Agreement
to create a restriction that is unreasonable at to its scope, duration or
geographical area, the parties agree that the provisions of this Agreement shall
be enforceable in such scope, for such duration and in such geographic area as
any court of competent jurisdiction may determine to be reasonable.

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to
severance and benefits payable to Executive following a termination of his
employment other than a termination within the 12 month period following a
Change in Control, as defined in that certain Change in Control Agreement by and
between MAP and the Executive dated September 12, 2007 (the “Change in Control
Agreement”). In the event of a termination of Executive’s employment within the
12 month period following a Change in Control, severance and benefits shall be
payable pursuant to the Change in Control Agreement. No provisions of the Change
in Control Agreement are superseded by this Agreement, and the Change in Control
Agreement shall otherwise remain in full force and effect.

19. Negotiated Agreement. The Executive acknowledges that he was represented by
experienced counsel in connection with the negotiation of this Agreement, and
the parties agree that this Agreement shall be construed as drafted by both of
them, as parties of equivalent bargaining power, and not for or against either
of them as the drafter.

20. Claims by the Executive. The existence of any claim or cause of action by
the Executive against MAP shall not constitute a defense to the enforcement by
MAP of the Executive’s covenants, obligations or undertakings in this Agreement,
including, without limitation, the covenants in Sections 6, 7, 8 and 9.

21. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation or
any of the provisions of this Agreement. All Section references herein are to
Sections of this Agreement unless otherwise specified.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

23. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that MAP determines that any amounts payable hereunder would otherwise be
taxable to Executive under



--------------------------------------------------------------------------------

Section 409A, MAP may adopt such limited amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that MAP reasonably determines are necessary or appropriate
to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes under such Section.

[Signatures on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed, and MAP has caused this
Agreement to be executed by its duly authorized officer, as of the date first
above written.

 

MAP PHARMACEUTICALS, INC. By:   /s/ Timothy S. Nelson Name:   Timothy S. Nelson
Its:   President and CEO EXECUTIVE /s/ Thomas A. Armer Thomas A. Armer, Ph.D



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“Accrued Compensation” shall mean an amount which shall include all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date, including, without limitation, (i) Base Salary, and
(ii) reimbursement for reasonable expenses incurred by the Executive on MAP’s
behalf prior to the Termination Date.

“Cause” shall mean any one of the following events: (i) the Executive’s
violation, provided the Executive has received written notice from MAP and been
given thirty (30) days in which to cure such failure (if curable), of any
material provision of this Agreement or the Change in Control Agreement by and
between MAP and the Executive dated September 12, 2007, including, without
limitation, the Executive’s continuing failure (after reasonable notice) to
follow the reasonable written instructions of MAP’s Chief Executive Officer, the
Board or a committee thereof; (ii) any intentional or grossly negligent act or
omission by the Executive that is reasonably likely to lead to the material
injury of MAP or its business, employees, customers or vendors, provided the
Executive has received written notice from MAP and been given thirty (30) days
in which to cure such act or omission (provided that such act or omission is
curable); (iii) the Executive’s material violation of any federal, state or
local law applicable to MAP or its business, as initially determined by a court
(for avoidance of doubt, a conviction of a material violation of any federal,
state or local law applicable to MAP or its business which is subsequently
overturned by an appellate court shall remain Cause for termination); (iv) the
Executive’s plea of guilty or nolo contendere to, or conviction of, a felony or
of a misdemeanor involving moral turpitude; or (v) the Executive’s failure to
comply in any material respect with, provided the Executive has received written
notice from MAP and been given thirty (30) days in which to cure such failure
(if curable), the written employee policies and procedures of MAP.

“Confidential Information” shall mean, whether embodied in written, electronic,
digital or other form, (i) information regarding MAP customers and suppliers,
including but not limited to, customer lists, price lists, market studies,
contracts, information, requirements, billing histories, marketing methods,
names of contacts, and products or services provided by MAP to such customers or
suppliers; (ii) financial information concerning MAP or its affiliates,
including but not limited to, financial statements, balance sheets, profit and
loss statements, earnings, commissions and salaries paid to employees, sales
data and projections, cost analyses and similar information; (iii) plans and
projections for business opportunities for new or developing business of MAP or
its affiliates; (iv) information relating to the trade secrets, product
specifications, know-how, formulae, compositions, processes, designs,
inventions, ideas, improvements, and computer software and database technologies
of MAP; and (v) any notes, analyses, compilations, studies, summaries or other
material prepared by or for MAP containing or based, in whole or in part, on any
information included in the foregoing. In no event will “Confidential
Information” include (x) information that is or becomes generally known to and
available for use by the public other than as a result of the Executive’s fault
or the fault of any other person or entity bound by a duty of confidentiality to
MAP, or (y) information that is required by law to be disclosed by the
Executive, provided that no disclosure shall be made until the Executive has
given reasonable written notice to MAP of the anticipated disclosure so that MAP
may contest the need for disclosure, and the Executive will cooperate with MAP
in connection with any such contest.



--------------------------------------------------------------------------------

“Disability” shall mean a determination that the Executive is unable to
substantially perform the duties and responsibilities contemplated by this
Agreement as a result of physical or mental incapacity, which inability
continues for a period of 180 consecutive days, as determined by the board of
directors of MAP in good faith after receiving certification or other
substantiation of such incapacity from a medical doctor selected by the board of
directors.

“Good Reason” shall mean the Executive’s voluntary termination, following (a) a
reduction by MAP of Executive’s annual base salary except to the extent the
annual base salary of all other executives of MAP are similarly reduced; (b) the
taking of any action by MAP that would adversely affect Executive’s
participation in, or reduce Executive’s benefits under, MAP’s benefit plans
(including under any equity compensation plan), except to the extent the
benefits of all other executives of MAP are similarly reduced; (c) a breach by
MAP of any material provision of this Agreement, which breach remains uncured
following 30 days after the Executive provides MAP with written notice of the
breach; (d) the assignment to Executive of any duties or responsibilities that
result in any diminution or adverse change of Executive’s position, status,
circumstances of employment or scope of responsibilities; provided, however,
that if following any reorganization, merger, change in control, or other
similar transaction, MAP becomes a division of, or a business unit of another
corporation or other business entity and the Executive remains the Chief
Scientific Officer of the division or business unit comprised of MAP, such
changes of the Executive’s responsibilities of employment which would reflect
these circumstances shall not be deemed to be a material diminution which would
give rise, in and of itself, to Good Reason; or (d) Executive’s refusal to
relocate to a location more than twenty-five (25) miles from MAP’s location at
the Effective Date

“Intellectual Property” means any or all of the following (including all rights
arising out of or associated therewith) which are conceived, designed, devised,
developed, perfected or made by the Executive, whether alone or in conjunction
with others, and related in any manner to the actual or anticipated business or
research and development of MAP or its affiliates: (i) United States,
international or foreign patents and applications therefore, (ii) inventions
(whether or not patentable), invention disclosures, improvements, trade secrets,
proprietary information, know-how, technology, technical data and customer
lists, product formulations and specifications, and all documentation relating
to any of the foregoing throughout the world, (iii) writings, books, works of
authorship, copyrights, copyright registrations and applications therefore, and
all other rights corresponding thereto throughout the world; (iv) rights in
internet uniform resource locators (URLs), domain names, trade names, logos,
slogans, designs, common law trademarks and service marks, trademark and service
mark applications and registrations therefore throughout the world; (v) all
databases and data collections and all rights therein throughout the world; and
(vi) any similar or equivalent rights to any of the foregoing throughout the
world. The term “Intellectual Property” shall be given the broadest
interpretation possible and shall include any Intellectual Property conceived,
designed, devised, developed, perfected or made by the Executive during off-duty
hours and away from any premises of MAP and during the regular course of the
Executive’s duties as an employee of MAP.

“Notice of Termination” shall mean a written notice of termination provided by
one party to the other which specifies an effective date of termination,
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claims to provide a
basis for termination of the Executive’s employment under the provision
indicated.



--------------------------------------------------------------------------------

“Termination Date” shall mean the date on which the Executive’s employment
terminates. In the case of the Executive’s death, the Termination Date shall be
the date of the Executive’s death, and in all other cases, the date specified in
the Notice of Termination, in accordance with this Agreement.